Case 20-10256-KBO Doc119 Filed 02/14/20 Page 1of2

SIGN — IN SHEET

CASE NAME: Earth Fare, Inc. COURTROOM: _ 3

 

CASE NO.:  20-10256-KBO DATE: February 14, 2020 1:30 PM

PLEASE PRINT CLEARLY OR YOUR APPEARANCE CANNOT BE CORRECTLY NOTED!

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING
An ~
Cre Cadun_ An sachs  £46- c

he- Conan ft,

 
Court Conference

Calendar Date:
Calendar Time:

Case 20-10256-KBO Doc119 Filed 02/14/20 Page 2 of 2

02/14/2020

01:30 PM ET

U.S. Bankruptcy Court-District of Delaware

Confirmed Telephonic Appearance Schedule

Honorable Karen B. Owens

Courtroom
2nd Revision Feb 14 2020 8:23AM

 

 

 

 

 

 

 

 

 

 

 

 

Page# ltem# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
Earth Fare, Inc. 20-10256 = Hearing 10382654 Robert A. Bell (614) Vorys Sater Seymour and Pease Interested Party, Rob
464-5469 ext. LLP Batt / LISTEN ONLY
Earth Fare, Inc. 20-10256 Hearing 10383583 Melissa Hager (212) Kelley Drye & Warren LLP Creditor, Regency /
808-5142 ext. LIVE
Earth Fare, Inc. 20-10256 Hearing 19385314 Taylor B. (212) Oebtwire Interested Party,
Harrison 390-7831 ext. Debtwire / LISTEN
ONLY
Earth Fare, Inc. 20-10256 Hearing 10379624 Miriam Levi (212) Paul Weiss Rifkind Wharton & Interested Party, Oak
373-3050 ext. Garrison Hill Capital Partners /
LISTEN ONLY,
Earth Fare, Inc. 20-10256 Hearing 10386801 Evan T. Miller (302) Bayard P.A. Creditor, Crescent
429-4227 ext. CCRE Lucerne Venture,
LLC / LIVE
Earth Fare, Inc. 20-10256 = Hearing 10382458 Stacy H. Rubin (702) Ballard Spahr LLP Creditor, MDC Coastal
387-3082 ext. 12, LEC / LIVE
Earth Fare, Inc. 20-10256 Hearing 10386704 Keaton (919) Troutman Sanders LLP Interested Party,
Stoneking 835-4100 ext. Troutman Sanders LLP /
LIVE
Earth Fare, Inc. 20-10256 Hearing 10385845 Michael B. (312) Alvarez & Marsal Interested Party,
Sullivan 288-4041 ext. Michael Sullivan /
LISTEN ONLY
Earth Fare, (p. 20-10256 Hearing 10383578 Stephen Tetro (312) Chapman & Cutler LLP - Chicago Creditor, Fifth Third
Ss Ar AND Da) Krigt& 845-3859 ext, Bank / LIVE
Peggy Drasal ext. 802 CourtConfCalz009 Page 1 of 1
